DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 10/26/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 3-4, 8, 12-16, 24-28, and 31-38 are cancelled.
Claims 1-2, 5-7, 11, 15-23, and 29-30 are pending.
Claims 19-23 and 29-30 are withdrawn.
Claims 1, 2, 5-7, 9-11, and 17-18 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 5-7, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (WO 2016/004060 A2; of record), in view of Pavlakis (US 2011/0081311 A1; of record).
Bai teaches combination therapies using an IL-15-based superagonist complex known as ALT-803, and an antibody to effectively treat subjects with infectious diseases such as HIV (Abstract; pg 77, claim 5). It is noted that ALT-803 as taught by Bai is identical to “N-803” disclosed in the instant application.
For claim 1, Bai teaches (paragraph spanning pgs 42-43):

Included in the invention are methods for making a soluble fusion protein complex, the method comprising introducing into a host cell a DNA vector as described herein encoding the first and second fusion proteins, culturing the host cell in media under conditions sufficient to express the fusion proteins in the cell or the media and allow association between IL-15 domain of a first fusion protein and the soluble IL-15Ra domain of a second fusion protein to form the soluble fusion protein complex, purifying the soluble fusion protein complex from the host cells or media.

This teaching reads on the claim 1 limitation of culturing immune effector cells. This teaching also reads on transferring the cells since the cultured cells are intended for providing a therapy to a subject. 
For claim 2, Bai teaches ALT-803 is a complex of an interleukin-15 (IL-15) superagonist mutant and dimeric IL-15 receptor /Fe fusion protein IL-15N72D:IL-15RSu/Fc complex (ALT-803), wherein said ALT-803 comprises a dimeric IL-15RSu/Fc and two IL-15N72D molecules (pg 77, claim 1).
For claim 5, Bai teaches the eradication of virally infected cells (pg 51, first full paragraph).
For claims 6 and 7, Bai teaches an effective dosage for treating human immunodeficiency virus (HIV) with ALT-803 is between 0.1 μg/kg and 100 mg/kg (pg 77, claim 7), within the range claimed in each of claims 6 and 7. Because the claimed range overlaps, or lies within, the range disclosed by the prior art, a prima facie case of obviousness exists.
For claim 9, Bai teaches that the Fe fragment provides cytotoxic effector functions through the complement activation and interaction with Fc receptors displayed on natural killer (NK) cells (pg 50, fourth paragraph).
For claim 10, Bai teaches the method may further comprise administration of an anti-viral antibody (pg 78, claim 11). Bai further teaches the fusion protein complex is suitable for in vivo use with infected cells (pg 50, first full paragraph).
Bai does not teach the claim 1 limitation of administration to a subject in escalating therapeutically effective amounts. Bai also does not teach the elected species of claim 17 wherein the cells comprise autologous cells, or the treatment of a latent HIV infection, as recited in claim 18.
Pavlakis teaches the missing elements of Bai.
Pavlakis teaches methods for the modulation of interleukin-15 (IL-15) signal transduction or function and the use of those agents to modulate immune function (Abstract). Pavlakis teaches the therapeutic agents include
IL-15 covalently or noncovalently bound to interleukin-15 receptor alpha (“IL-15Ra') (“IL-15/IL-15Ra complexes”). The IL-15/IL-15Ra complex may comprise native IL-15 or an IL-15 derivative covalently or noncovalently bound to native IL-15Ra or an IL-15Ra derivative. In one embodiment, the IL-15/IL-15Ra complex comprises an IL-15Ra derivative and the IL-15Ra derivative is a soluble form of the native IL-15Ra. In another embodiment, the IL-15/IL-15Ra complex comprises an IL-15Ra derivative and the IL-15Ra derivative comprises mutations that inhibits cleavage by an endogenous protease.

See pg 1, [0011]; see also pg 2, [0012] and [0013]).
Pavlakis teaches the method of treating a subject suffering from HIV, or preventing or managing the HIV disease (pg 27, [0218]). For the claim 1 limitation of an escalating dosage, Pavlakis teaches “It is well within the skill of the art to start doses of the active composition at relatively low levels, and increase or decrease the dosage as necessary to achieve the desired effect with minimal toxicity” (pg 33, [0268]).   
For claim 17, Pavlakis teaches the host cells are from the subject, reading on “autologous” cells (pg 15, [0123]).
For claim 18, Pavlakis teaches the complex is administered to treat a latent infection (pg 28, [0224]).
The skilled artisan would have expected success in treating a subject suffering from HIV comprising the claimed method of escalating doses and treating latent HIV infection because Bai teaches that the IL-15-based superagonist complex is useful for treating HIV infections, including latent infections, and Pavlakis teaches in paragraph [0268] that “It is well within the skill of the art to start doses of the active composition at relatively low levels, and increase or decrease the dosage as necessary to achieve the desired effect with minimal toxicity,” and includes the method of teaching of latent infections. The skilled artisan could have manipulated the dosage regiment another because Pavlakis teaches that the method was well known and known to be suitable for treating HIV infections, including latent infections. 

2) Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (cited above), in view of Pavlakis (cited above) and Kraft (US 2006/0106043 A1; of record).
The teachings of Bai and Pavlakis are discussed above.
The combination of Bai and Pavlakis do not teach the antiviral agents recited in claim 11, including the elected species of etravirine.
Kraft teaches the missing element of the combination of Bai and Pavlakis.
Kraft teaches a method for treating HIV infection through co-administration of tipranavir and etravirine (Abstract), optionally in further co-administration with additional anti-viral agents (pg 2, [0014]).
The skilled artisan would have expected success in adding Kraft's anti-HIV method comprising tipranavir and etravirine to the method of the combination of Bai and Pavlakis because Bai teaches that additional anti-viral agents can be added to the method comprising administration of that ALT-803 for the treatment of HIV and Kraft teaches that the combination of the claimed anti-virals tipranavir and etravirine are effective in treating HIV, and Kraft further teaches additional anti-virals. The skilled artisan could have added anti-virals tipranavir and etravirine to the method of treating HIV taught by the combination of Bai and Pavlakis Kraft teaches that the compounds were both known to be suitable for treating HIV. The person of ordinary skill in the art would have found it obvious to combine the methods because ordinarily skilled artisans would have predicted that the combination would be safe and effective based on the compounds' shared activity. Furthermore, as set forth in MPEP 2144.06(I), “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-2 and 5-9 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 19, and 25 of U.S. Patent No. US 9,925,247 (of record), optionally in view of Pavlakis (cited above). 
First, it is noted that the ‘247 patent is assigned to “Altor BioScience Corporation,” and the present application has been assigned to a different entity, “Nantcell, Inc.” It appears that Nantcell acquired Altor, and all of Altor’s Intellectual Property, as evidenced on page 19, Section 3.6, of the “Agreement and Plan of Merger,” dated May 19, 2017, found 22 July 2022 in the SEC archives online at https://www.sec.gov/Archives/edgar/data/1326110/000119312521011616/d28678dex104.htm. See PTO-892.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a method of treating a subject suffering from a human immunodeficiency virus (HIV) infection comprising administering to the subject a composition comprising a therapeutically effective amount of an IL-15:IL-15R (N-803) complex, wherein the IL-15:IL-15R complex is administered to the subject in escalating therapeutically effective amounts over a period of time to maintain an HIV specific immune response, and wherein the IL-15:IL-15R complex modulates amounts of circulating immune effector cells and/or activates immune effector cells.
Conflicting claim 1 is drawn to a method for treating a human immunodeficiency virus (HIV) infection in a subject, the method comprising: administering to said subject an effective amount of an consisting of an antibody and an effective amount of a pharmaceutical composition comprising an IL-15N72D:IL-15RSu/Fc complex (ALT-803), wherein said antibody is an immune checkpoint inhibitor antibody or a tumor-specific antibody , and wherein said ALT-803 comprises a dimeric 15RSu/Fc and two IL-15N72D molecules, thereby treating the or HIV infection. 
The instant and conflicting claims differ because the conflicting claims do not teach that the IL-15:IL-15R complex is administered to the subject in escalating therapeutically effective amounts over a period of time. 
While it is within the ability of an ordinary practitioner to determine the optimized dosage protocol, the prior art of Pavlakis teaches “It is well within the skill of the art to start doses of the active composition at relatively low levels, and increase or decrease the dosage as necessary to achieve the desired effect with minimal toxicity” (pg 33, [0268]).   
It would have been prima facie obvious for one of ordinary skill in the art to have delivered the ALT-803 complex taught by ‘247 patent in the method of escalating doses taught by Pavlakis. As the conflicting claims are drawn to delivery of ALT-803 complex to treat HIV, the skilled artisan would have been motivated to deliver the complex taught by ‘247 patent using the dosage regimen recited in the instant claims since this dosage regimen is taught by Pavlakis for ALT-803 as effective in treating HIV, and therefore one of ordinary skill would predict a reasonable expectation of success for the combination.

Examiner’s Reply to Attorney Arguments Dated 10/26/2022
1) Rejection of claims 1, 2, 5-10 and 15-18 under 35 U.S.C. 103 over Bai and Pavlakis.
The applicant argues that Pavlakis does not teach or suggest the administration of the IL-15:IL-15Ra complex via adoptive cell transfer.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Since the instant specification does not specifically define the term “adoptive cell transfer,” the Examiner cites the definition provided by the National Cancer Institute (NCI, downloaded 11/7/2022 from https://www.cancer.gov/publications/dictionaries/cancer-terms/def/adoptive-cell-transfer; see PTO-892): A type of immunotherapy in which T cells (a type of immune cell) are given to a patient to help the body fight diseases…. 
As discussed above, the limitation of previous claim 15, present in claim 1 as currently amended is taught by Bai, namely in the teaching of immunotherapy by transfer of human IL-15 from host T cells to a subject (pg 51, first full paragraph). However, given the definition of adoptive cell transfer set forth by NCI, the limitation is also taught or suggested by Pavlakis as a method of treating HIV (pg 27, [0218]), in paragraph [0123]), Pavlakis also teaches antibodies that specifically bind to IL-15/IL-15R complexes, and further teaches culturing the recombinant IL-15 and IL-15Ra polypeptides in cultured, stable cell lines ([0126]).
Furthermore, with regard to applicant’s argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Rejection of claim 11 under 35 U.S.C. 103 over Bai, Pavlakis, and Kraft
The applicant argues that Kraft does not remedy the alleged deficiencies of Bai and Pavlakis.
The Examiner acknowledges the arguments presented, but does not consider them persuasive since it is the position of the Examiner that the rejection of claim 1, upon which claim 11 depends, is properly rejected by the combination of Bai and Pavlakis. Since Applicant did not set forth additional arguments regarding the correctness of the rejection of claim 11, the rejection of the claim considered proper and is maintained. 
 
3) Rejection of claims 1-2 and 5-9 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 19, and 25 of U.S. Patent No. US 9,925,247, optionally in view of Pavlakis.
The applicant argues that Pavlakis does not cure the alleged deficiency of the ‘247 since it does not teach administration of the IL-15:IL-15Ra complex via adoptive cell transfer.
The Examiner acknowledges the arguments presented, but does not consider them persuasive for the reasons set forth above in the 103 rejection.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612